Citation Nr: 0919444	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  97-16 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral ear 
disability (other than the already service-connected hearing 
loss disability in the right ear), including as due to 
exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Veteran has relocated and 
jurisdiction over the claims folders has been transferred to 
the RO in New York, New York.

When the case was most recently before the Board in February 
2007, it was decided in part and remanded in part.  The case 
has been returned to the Board for further appellate action.


REMAND

In a January 2009 rating decision, the Appeals Management 
Center (AMC) granted service connection for hearing loss 
disability in the right ear.  The AMC also continued the 
denial of all other aspects of this claim.  As to the left 
ear, the AMC indicated in the rating decision that the 
Veteran did not have sufficient hearing impairment to qualify 
as a disability for VA compensation purposes.  However, the 
AMC failed to address the left ear  hearing loss disability 
in the January 2009 supplemental statement of the case 
(SSOC).  The Veteran's claim for service connection for 
bilateral ear disability includes hearing loss disability in 
the left ear so the AMC should have addressed this element of 
the claim in the SSOC.  

Additionally, the Board acknowledges and agrees with the 
representative's May 2009 argument that the August 2008 VA 
examination is inadequate for rating purposes.  The examiner 
found no current bilateral ear disability and thus rendered 
no opinion as to etiology.  However, the examiner did note 
the Veteran's documented history of otitis externa following 
service, and referenced episodes of ear treatment in 1994 and 
2005.  The Board also observes that the record is replete 
with reference to complaints and medication for otitis 
externa, and treatment was rendered in 2001.  

The Veteran's claim for service connection for bilateral ear 
disability has been pending since 1996.  

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that the requirement for service connection that a 
current disability be present is satisfied when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim 
even though the disability resolves prior to the Secretary's 
adjudication of the claim.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  Therefore, the fact that no ear 
disability was present at the time of the recent VA 
examination does not negate the need for a medical opinion 
addressing the etiology of any ear disorders present during 
the pendency of this claim.

Finally, the Board notes that contrary to the Board's remand 
directive, the August 2008 examination was performed by a 
physician assistant, rather than a physician with appropriate 
expertise. 

The Court also has held that a remand by the Board confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

In light of these circumstances, this matter is REMANDED to 
the RO or the AMC in Washington, DC, for the following 
actions:

1.  The RO or the AMC should arrange for 
the Veteran to be afforded an examination 
by a physician with sufficient expertise 
to determine the nature and etiology of 
any disorders of either of the Veteran's 
ears (other than hearing loss disability 
in the right ear) that have been present 
at any time during the pendency of this 
claim (September 23, 1996, to the 
present).  

The claims folders must be made available 
to and be reviewed by the examiner.

With respect to each ear disorder present 
at any time during the pendency of this 
claim, and specifically with respect to 
otitis externa, the examiner should 
answer the following questions:

Is there a 50 percent or better 
probability that the disorder was present 
in service and if so, did the disorder 
clearly and unmistakably exist prior to 
the Veteran's entrance onto active duty?

With respect to any such disorder which 
the examiner believes existed prior to 
the Veteran's entrance onto active duty, 
did the disorder clearly and unmistakably 
undergo no chronic increase in severity 
as a result of service?

With respect to any disorder present 
post-service, which the examiner believes 
was not present during military service, 
is there a 50 percent or better 
probability that the disorder is 
etiologically related to the Veteran's 
military service?

The supporting rationale for all opinions 
expressed must also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
adjudicate the Veteran's claim for 
service connection for bilateral ear 
disability, to include hearing loss 
disability in the left ear, based on a de 
novo review of the record.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
Veteran and his representative an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate action.  


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




